Citation Nr: 0415062	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  97-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 and May 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of a Department of 
Veteran Affairs (VA) Regional Office (RO).  In August 1998, 
the Board remanded this case for additional evidentiary 
development. 

This appeal is REMANDED to the RO via the Appeal Management 
Center (AMC) in Washington, D.C.    

REMAND

The record shows that the veteran arrived in the Pacific 
Theater on February 2, 1945.  Historically, the invasion of 
Leyte began in October 1944 and organized unit resistance by 
the enemy continued until December 1944, however, mop-up 
operations continued until May 1945. 

In its previous remand, the Board sought the history of the 
veteran's unit and verification of the in-service stressors 
he described.  In November 2002, the RO forwarded the request 
to the appropriate Federal custodian of military records.  In 
June 2003, the Federal custodian replied that the there was 
insufficient information to conduct a search. 

At the hearing before the Board in January 2004, the veteran 
testified that he was assigned to the 738th Engineers on 
Leyte, that he was treated at the 126th General Hospital on 
Leyte, and that he was involved in several attacks by the 
enemy, possibly in the areas of Palo and of the airstrip at 
Tacloban City.  

Under Pentecost v. Prinicipi, 16 Vet. App. 124, 127-29 
(2002), unit records may establish the occurrence of a 
stressful event and a veteran's presence with the unit at the 
time of the event implies his personal exposure, which is 
credible supporting evidence to corroborate the stressor. 
In light of the aforementioned and under VA's duty to assist, 
the case is REMANDED for further evidentiary development: 

1.  Obtain from the appropriate custodian 
of Federal records the unit history and 
lessons learned for the 738th Engineer 
Base Depot Co. from February to May 1945. 

2.  Although an SGO search was negative, 
ascertain from the appropriate custodian 
of Federal records whether there is an 
alternate source to search specifically 
for records of the 126th General Hospital 
from February to May 1945. 

3.  After the development requested has 
been completed, adjudicate the claim 
considering any additional evidence.  If 
the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



